Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Contrary to petitioner’s argument, the misbehavior report provided him with adequate notice of the charges against him (see, Matter of Vogelsang v Coombe, 105 AD2d 913, affd 66 NY2d 835). Furthermore, petitioner’s written statements, in addition to the unequivocal testimony of the correction officer who wrote the misbehavior report that petitioner pushed and shoved other correction officers, constituted substantial evidence to support the determination that he was guilty of violent conduct and interference (see, Matter of Fletcher v Coughlin, 161 AD2d 869).
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Mercure, JJ., concur.